Argued December 1, 1936.
This is an appeal from a decree directing a conveyance of real estate to appellee, the person who had paid the purchase price, the deed having been made to appellants. The court below found as a fact that at the time the consideration *Page 517 
was paid and the property conveyed to appellants, the appellee "did not comprehend the nature of his act nor did he understand the transaction." This finding, supported by evidence, will not be interfered with by this Court.
We have examined the other assignments of error and they are without merit. Indeed the equities of the case are all with the appellee.
Decree affirmed at cost of appellants.